PER CURIAM.
This case is before us on remand from the Florida Supreme Court. See State v. Mike, 760 So.2d 145 (Fla.2000). Although the decision of the Florida Supreme Court purports to “quash the decision below,” we are confident that the Supreme Court intended only to quash that portion of our decision that reversed the imposition of a public defender’s lien. In our previous opinion, we affirmed all other issues raised by appellant. See Mike v. State, 708 So.2d 1042 (Fla. 1st DCA 1998). We now affirm the conviction in all regards.
AFFIRMED.
MINER, KAHN, and WEBSTER, JJ., CONCUR.